257 Kan. 407 (1995)
TERRILL WALTER BELL, CHRISTOPHER MARK BELL, PATRICK JAMES BELL, and MICHAEL BRUCE BELL, Appellees,
v.
BYRON BRITTAIN, individually and in his capacities as succeeding trustee of the Thomas W. Howerton Revocable Trust and as executor of the estate of Thomas W. Howerton; MAURINE RUTSCHMAN; and FIRST UNITED METHODIST CHURCH, INC., NEWTON, KANSAS, a Kansas nonprofit corporation, Appellants.
Nos. 70,604, 71,001
Supreme Court of Kansas.
Opinion filed April 21, 1995.
Gregory C. Nye, of Nye & Nye, of Newton, argued the cause and was on the briefs for appellants.
John T. Steere, of Fleeson, Gooing, Coulson & Kitch, L.L.C., of Wichita, argued the cause, and Lyndon W. Vix and Timothy P. O'Sullivan, of the same firm, were with him on the briefs for appellees.
MEMORANDUM OPINION
The opinion of the court was
ALLEGRUCCI, J.:
Byron Brittain, Maurine Rutschman, and First United Methodist Church, Inc., of Newton, appellants, appealed the granting of summary judgment in favor of the appellees on the grounds that the joint and mutual will executed in 1985 by Thomas W. and Ruby Ethel Howerton was contractual, that Thomas breached the contractual will by executing a new will after Ruby Ethel's death, and that all property in the Thomas W. Howerton Revocable Trust was subject to the 1985 will. In a published opinion by Judge Brazil, the Court of Appeals affirmed the district court. Bell v. Brittain, 19 Kan. App. 2d 1073, 880 P.2d 289 (1994).
We have reviewed the briefs, arguments, and the record in this case, and we conclude the Court of Appeals was correct. We adopt the opinion of the Court of Appeals and affirm both the district court and the Court of Appeals.